DETAILED ACTION
The following is a FINAL office action upon examination of the application number 15/927960. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Claims 1, 3, 5, 7-12, 14, and 16-20 have been amended. 
Claims 21-22 are new. 
Claims 2, 4, 6, 13, and 15 have been canceled. 
Claims 1, 3, 5, 7-12, 14, 16-20, and 21-22 are pending in the application and have been examined on the merits discussed below. 
The rejection of claims 12-20 under 35 USC 112(b) is withdrawn in view of the claim amendments filed 9/9/2021. 
The rejection of claims 1, 3, 5, 7-12, 14, 16-20, and 21-22 under 35 USC 103 is withdrawn in view of the claim amendments filed 9/9/2021. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5, 7-12, 14, 16-20, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
(Step 1) Claims 1, 3, 5, 7-11, and 21 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 12, 14, 16-20, and 22 are directed to a system comprising system or more processors; thus the system comprises a device or set of devices, and therefore, is directed to a machine which is a statutory category of invention. 
(Step 2A) The claims recite an abstract idea instructing how to evaluate property appraisals by analyzing comparable properties, which is described by claim limitations reciting: retrieving… an appraisal property dataset from an appraiser database, the appraisal property dataset corresponding to a first appraisal of a subject property by an appraiser, and the appraisal property dataset comprising an identification of a first plurality of comparable properties to the subject property that were selected by the appraiser; searching… using at least an evaluation date and a configured geographical proximity to the subject property, one or more comparable property databases for a second plurality of comparable properties to the subject property, the second plurality of comparable properties being within the configured geographical proximity to the subject property; determining, …an estimated value of the subject property, each of the first plurality of comparable properties, and each of the second plurality of comparable properties, computing a comparability distance of each of the first plurality of comparable properties and each of the second plurality of comparable properties to the subject property based on a difference between the estimated value of the subject property and the estimated value of the comparable property; determining a maximum comparability distance from the computed comparability distances of the first plurality of comparable properties and second plurality of comparable properties; standardizing, based on the maximum comparability distance, each of the computed comparability distances; computing a comparability score of the first plurality of comparable properties of the appraisal property dataset as a summary function of the standardized comparability distances computed for the first plurality of comparable properties, the computed comparability score indicating a quality of the first appraisal; determining whether or not the comparability score meets a threshold; and in response to determining that the comparability score meets the threshold, …processing the first appraisal. The identified recited limitations in the claims describing evaluating property appraisals by analyzing comparable properties (i.e., the abstract idea) fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, which covers fundamental economic practices and marketing/sales activities, or alternatively, the “Mental Processes” grouping of abstract ideas since the claimed abstract calculations could be performed in the human mind with the aid of pen and paper. Dependent claims 3, 5, 9, 10, 14, 16, 18, 19, 21, and 22 recite abstract limitations that further describe evaluating property appraisals by analyzing comparable properties (i.e., the abstract idea); therefore, these claims only further narrow the abstract idea and are found to recite an abstract idea. 
This judicial exception is not integrated into a practical application because additional elements in claim 1 (i.e., the communication network; and computing device) and claim 12 (i.e., the one or more processors; and one or more non-transitory computer-readable mediums having executable instructions stored thereon that, when executed by the one or more processors, cause the system to perform operations; communication network; and computing device), do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of these additional elements offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer.
Additional elements such as retrieving, over a communication network…; searching, over the communication network…; and automatically processing the first appraisal do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. The courts have found that mere automation of manual processes, such as using a generic computer to process an application for financing a purchase is not sufficient to show an improvement in computer functionality, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016). Additional elements in claims 7, 8, 11, 17, and 20, related to displaying a graphical representation only add extra-solution activities and do not provide an improvement. Accordingly, these additional element do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
(Step 2B) The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the hardware additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additional elements such as retrieving, over a communication network…; searching, over the communication network…; and automatically processing the first appraisal do not yield an improvement. Additional elements in claims 7, 8, 11, 17, and 20, related to displaying a graphical representation only add extra-solution activities and do not provide an improvement. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)). In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Response to Arguments
Applicant's arguments filed 9/9/2021 have been fully considered but they are not persuasive. 
With respect to the rejection under 35 USC 101, Applicant argues that the claims are integrated into a practical application.
Examiner respectfully disagrees. Additional elements such as retrieving, over a communication network…; searching, over the communication network…; and automatically processing the first appraisal do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. The courts have found that mere automation of manual processes, such as using a generic computer to process an application for financing a purchase is not sufficient to show an improvement in computer functionality, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016). 
Limitations in the claims related to standardizing compatibility distances… only add abstract limitations that further narrow the abstract idea (i.e., evaluating property appraisals by analyzing comparable properties) and do not provide an improvement to the computer or technology. Examiner notes that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. Similarly, the improved accuracy scores resulting from the standardized compatibility distances in the present claims improve a business process but do not improve the computer or technology. 

With respect to the rejection under 35 USC 101, Applicant argues that the claims recite significantly more.
Examiner respectfully disagrees. Limitations reciting computing a comparability distance of each of the first plurality of comparable properties and each of the second plurality of comparable properties to the subject property based on a difference between the estimated value of the subject property and the estimated value of the comparable property; determining a maximum comparability distance from the computed comparability distances of the first plurality of comparable properties and second plurality of comparable properties; standardizing, based on the maximum comparability distance, each of the computed comparability distances; computing a comparability score of the first plurality of comparable properties of the appraisal property dataset as a summary function of the standardized comparability distances computed for the first plurality of comparable properties, the computed comparability score indicating a quality of the first appraisal; determining whether or not the comparability score meets a threshold; and in response to determining that the comparability score meets the threshold, …processing the first appraisal are not additional elements. These are abstract limitations describing evaluating property appraisals by analyzing comparable properties (i.e., the abstract idea). 
	The hardware computer elements add nothing that is not already present when the steps are considered separately and the claims simply amount to evaluating property appraisals by analyzing comparable properties as performed by a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130117189 (Mohler) – analyzing a group of estimates based on property characteristics and identifying estimates that are more credible.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN TORRICO-LOPEZ whose telephone number is (571)272-3247.  The examiner can normally be reached on M-F 10AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric W. Stamber can be reached on (571)272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN TORRICO-LOPEZ/Primary Examiner, Art Unit 3683